MEMORANDUM **
There was no double jeopardy. Mafnas received credit for the time he served in prison during the post-verdict, pre-sen-tencing period. See 18 U.S.C. § 3585(b)(1). So, the disturbing allegations concerning the conditions at the Guam prison notwithstanding, the post-*615verdict, pre-sentence detention was part of rather than in addition to the 235-month sentence he received as a result of his conviction. There was therefore no double punishment for a single crime to justify dismissal of the indictment, see North Carolina v. Pearce, 395 U.S. 711, 717, 89 S.Ct. 2072, 23 L.Ed.2d 656 (1969), overruled on other grounds by Alabama v. Smith, 490 U.S. 794, 795, 109 S.Ct. 2201, 104 L.Ed.2d 865 (1989), and the conviction is
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.